DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Office Action Status
Applicant’s amendment filed on 21 December 2020 has been fully considered. The amendment necessitated the new ground of rejection set forth below; therefore, the following action is made FINAL.
Withdrawn Rejections
The rejections of record in the previous Office action (Non-Final Office action mailed 09 September 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6, 8-14 and 30 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Olga, Trubochki-Cream Filled Pizzelles (https://www.olgasflavorfactory.com/recipes/russianrecipes/trubochki-cream-filled-pizzelles/) in view of Manely, The Biscuit Doctor (http://www.thebiscuitdoctor.com/manufacturing-processes/83-resources/processes-wafers/187-baking) and in further view of Gooch, Pizzelles Bring Tuscan Elegance to the Cookie Tray (https://www.chicagotribune.com/news/ct-xpm-2000-12-13-0012130013-story.html). 
Regarding claims 1 and 30, Olga discloses a dough based biscuit comprising a generally planar top surface having first indicia situated thereon, the first indicia situated on the generally planar top surface including a plurality of projection extending from the generally planar top surface; a generally planar bottom surface having second indicia situated thereon, the second indicia situated on the generally planar bottom surface including an imprint recessed form the generally planar bottom surface (pizzelle maker shows first and second indicia on plates which will be imprinted during baking), and an edible filling contained within the imprint (Olga shows the cream filling placed within the pizzelle and said filling would naturally flow within the imprint voids) recessed from the generally planar bottom surface such that the second indicia lies on a plan generally co-planar with the generally planar bottom surface.   It is noted that the term “generally planar” reads on any surface that can be construed as generally planar and Olga’s pizzelle has a surface that can be construed as generally planar.  Olga does not expressly recite wherein the dough based biscuit has a moisture content of less than about 5%; however, Olga states, “Working quickly, wrap the hot pizzelles around a clean marker. You won’t be able to shape them into a cylinder if they cool even a little bit, so work really fast” and the final biscuit is said to be “crunchy”, thus rending it obvious to one of ordinary skill that the biscuit has a low moisture content and it would have been within the skill level of one to determine the desired percentage. 
Manley teaches when baking wafers the moisture content will be in the range of 1-2% and that it is important that the variation of the moisture across the sheet is low as possible (last paragraph). Thus, one would have been motivated to have the “crunchy” wafer of Olga have a moisture content within the known and common wafer moisture range of 1-2%. 

Regarding claims 2, 3, claim 1 is applied as stated above. Olga discloses a biscuit wherein the imprint recessed from the generally planar bottom surface includes a sidewall that is an oblique angle with respect to the generally planar bottom surface (pizzelles pictures). While the exact degrees of angles aren’t disclosed, one can clearly see the pizzelles comprises angles less than 90 degrees and applicant is reminded that changes in aesthetic design, size, and shape are not sufficient to patentably distinguish over the prior art (MPEP 2144.04). The specific angle size and design would have been an obvious choice to one of ordinary skill in the art. 
Regarding claims 4-6, 11-14 claim 1 is applied as stated above. The present claims are drawn to specific design features of the imprint in the foodstuff and would not render the present invention patentably distinct from the product of modified Olga. Applicant is reminded that changes in aesthetic design, size, and shape are not sufficient to patentably distinguish over the prior art (MPEP 2144.04). It would have been within the ambit of one of ordinary skill in the art to make the imprint recess at a sufficient distance from the bottom surface in order to have a clear visual of the imprint.
Regarding claims 8 and 9, claim 1 is applied as stated above. Modified Olga shows a design but does not expressly disclose one or more words (the design show is an image of a flower and shapes), however, the present claim limitations of the indicia would not render the present invention patentably distinct from the product of modified Olga. Applicant is reminded that changes in aesthetic design, size, and shape are not sufficient to patentably distinguish over the prior art (MPEP 2144.04). The specific indicia would have been a matter of choice depending on the desired product and obvious to one of ordinary skill. 
Regarding claim 10, claim 9 is applied as stated above. Modified Olga does not expressly disclose wherein the indicia is a negative of the image as claimed; however, modified Olga teaches the image is supplied by the plate and one can choose to use any plate to bake the biscuit. It would have been an obvious design choice to one of ordinary skill in the art to form the image in any desired design. Applicant is reminded that changes in aesthetic design, size, and shape are not sufficient to patentably distinguish over the prior art (MPEP 2144.04).

Claims 17 and 29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Courtney, Pizzelle Nutella S’mores (https://pizzazzerie.com/recipes/desserts/recipe-pizzelle-nutella-smores/) as evidence by Melanie’s Kitchen, Double-Lemon &Vanilla Kissed Pizzelle Cookies (https://www.bitchinfrommelanieskitchen.com/2011/12/-double-lemon-hint-of-vanilla-pizzelle-cookies-.html).
Regarding claims 17 and 29, Courtney discloses a sandwich foodstuff comprising a first dough-based biscuit having; a generally planar first top surface having a plurality of first projections extending from the generally planar first top surface, and a generally planar first 
Courtney does not expressly recite the specific configuration of the wafers, however, as the filling is placed between two cookies, the filling will be within the voids and one would be able to place the wafers with any design showing. Applicant is reminded that changes in aesthetic design, size, and shape are not sufficient to patentably distinguish over the prior art (MPEP 2144.04). Furthermore, as taught by Melanie, pizzelles can be “embossed in the center with the family crest or other symbols of specific meaning” (first paragraph). Thus, the specific indicia/imprinting would have been an obvious choice. 
With respect to the limitation regarding density, applicant has described the product with parameters (density) which cannot be measured by the office for prior art comparison, because the office is not equipped to manufacture prior art products and compare them for patentability purposes.  Therefore, as a prima facia case of obviousness has been properly established, the burden is shifted to the applicant to show that the prior art product is different. It is noted that since modified Olga discloses a biscuit having both a top and bottom generally planar surface with a first and second indicia situated thereon, exactly as required by the present claim, it is expected that the biscuit of Olga would also comprise identical characteristics, including density, as presently claimed.
Response to Arguments
Applicant's arguments filed 21 December 2020 have been fully considered but they are not persuasive. 
Applicant argues the “batter” disclosed by prior art does not result in the claimed “variable density limitation”; however, as stated in the claim rejection, since modified Olga discloses a biscuit having both a top and bottom generally planar surface with a first and second indicia situated thereon, exactly as required by the present claim, it is expected that the biscuit of Olga would also comprise identical characteristics, including density, as presently claimed, and applicant has failed to provide any clear evidence to the contrary. Applicant is reminded, “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433.” (MPEP 2112.01). Again, given that the claimed and prior art products are identical or substantially identical, as explained above, a prima facie case of obviousness has been established and applicant has the burden of showing that they are not.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Lela S. Williams/Examiner, Art Unit 1792                                                                                                                                                                                                        
/ERIK KASHNIKOW/Supervisory Patent Examiner, Art Unit 1792